The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,944,866. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the current application are broader than the US patent 10,944,866.(see table below).
Current Application
US Pat. No. 10,944,866
1. A method of transferring information to different devices comprising: obtaining first information from a first device associated with a user that communicates via at least a cellular communications network, the first information comprising 


2. The method of claim 1 further comprising electronically receiving at the first device at least a portion of second information associated with the second device, the second information comprising at least a second log of prior in-coming calls, prior missed calls, and prior out-going calls that have occurred on the second device.
3. The method of claim 2 further comprising initiating at least a second call 


4. The method of claim 2 wherein at least a portion of the first log associated with the first device is merged with at least a portion of the second log associated with the second device.
5. The method of claim 1 wherein receiving the first information at the second device occurs with a wireless connection. 
5. The method of claim 1 wherein receiving the first information at the second device occurs with a wireless connection.
6. The method of claim 1 wherein receiving the first information at the second device occurs with a wired connection. 
6. The method of claim 1 wherein receiving the first information at the second device occurs with a wired connection.
7. The method of claim 1 wherein the first information further comprises text messages, address book information, GPS data, print data, or internet browsing data.
7. The method of claim 1 wherein the first information further comprises at least one of the group consisting of: text messages, address book information, GPS data, print data, and internet browsing data.



9. The apparatus of claim 8 wherein the second device comprises second information comprising at least a second log of prior in-coming calls, prior missed calls, and prior out-going calls that have occurred on the second device.

10. The apparatus of claim 9 and wherein the first device is configured to initiate at least a second call using at least a portion with second information associated with the second device.
11. The apparatus of claim 9 wherein the second device is configured to merge at least a portion of the first information associated with the first device with at least a portion of the second information associated with the second device. 
11. The apparatus of claim 9 wherein the second device is configured to merge at least a portion of the first log of the prior in-coming calls, prior missed calls, and prior out-going calls associated with the first device with at least a portion of the second log of the prior in-coming calls, prior missed calls, and prior out-going calls associated with the second device
12. The apparatus of claim 8 wherein electronically receiving the first information at the second device occurs with a wireless connection. 
12. The apparatus of claim 8 wherein electronically receiving the first information at the second device occurs with a wireless connection.
13. The apparatus of claim 8 wherein electronically receiving the first information at the second device occurs with a wired connection. 
13. The apparatus of claim 8 wherein electronically receiving the first information at the second device occurs with a wired connection.

14. The apparatus of claim 8 wherein the first information further comprises text messages, address book information, GPS data, print data, or internet browsing data.
15. A method of transferring information to different devices comprising: obtaining first information from a first device associated with a user that communicates via at least an internet communications network, the first information comprising phone numbers associated with at least one or more of prior in-coming calls, prior missed calls, or prior out-going calls that have occurred on the first device; sending the first information from the first device to a server via an internet communications network; electronically receiving from the server via the internet communications network at a second device associated with the user at least a portion of the first information associated with the first device, wherein the second 




17. The method of claim 16, further comprising initiating at least a second call on the first device using at least a portion of the second information associated with the second device.
18. The method of claim 16 wherein at least a portion of the first information associated with the first device is merged with at least a portion of the second information associated with the second device. 
18. The method of claim 16 wherein at least a portion of the first information associated with the first device is merged with at least a portion of the second information associated with the second device.
19. The method of claim 15 wherein receiving the first information at the second device occurs with a wireless connection. 
19. The method of claim 15 wherein receiving the first information at the second device occurs with a wireless connection.

20. The method of claim 15 wherein the first information further comprises at least one of the group consisting of: text messages, address book information, GPS data, print data, and internet browsing data.
21. An apparatus that is configured to transfer information to different devices comprising: a first device operated by a user that communicates first information via at least an internet communications network, the first information comprising phone numbers associated with at least one or more of prior in-coming calls, prior missed calls, or prior out-going calls that have occurred on the first device, the first device further sends the first information to a server via an internet communications network; a second device operated by the user that electronically receives from the server at least a portion of the first information associated with the first device, the 


22. The apparatus of claim 21 wherein the second device comprises second information comprising at least second information comprising phone numbers associated with at least one or more of prior in-coming calls, prior missed calls, or prior out-going calls that have occurred on the second device
23. The apparatus of claim 22 and wherein the first device is configured to initiate at least a second call using at least a portion with second information associated with the second device. 
23. The apparatus of claim 22 and wherein the first device is configured to initiate at least a second call using at least a portion with second information associated with the second device.
24. The apparatus of claim 22 wherein the second device is configured to merge at least a portion of the first information associated with the first device with at least a portion of the second information associated with the second device.
24. The apparatus of claim 22 wherein the second device is configured to merge at least a portion of the first log associated with the first device with at least a portion of the second log associated with the second device.
25. The apparatus of claim 21 wherein electronically receiving the first information at the second device occurs with a wireless connection. 
25. The apparatus of claim 21 wherein electronically receiving the first information at the second device occurs with a wireless connection. 

    26. The apparatus of claim 21 wherein the first information further comprises at least one of the group consisting of: text messages, address book information, GPS data, print data, and internet browsing data




Claims 1-26 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,944,866, U.S. Patent No. 9,756,180, claims of U.S. Patent No. 8,676,258, and claims of U.S. Patent No. 9,210,261. Although the conflicting claims are not identical, they are not patentably distinct from each other because anyone of ordinary skill in the art can rearrange the claims of the patents above to arrive at the claims of the current application. More specifically, claims 1-26 disclose transferring information from a first device to a second device. The devices have the capability to communicate via the cellular network and internet/landline network. Information received from a first device can be displayed on the second device, and vice versa, and user of the device can use the information received to initiate a phone call. Therefore, the claimed invention read on: A method of synchronizing data in different devices comprising: connecting a dongle to a landline telephone, the dongle stores first call usage information associated with the landline telephone, the first call usage information comprising at least identification 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643